DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 16/933,972 filed on 07/20/2022. Claims 1-20 are pending in the office action.

Election/Restrictions
This application contains claims directed to the following patentably distinct species. The species are independent or distinct because 
Species I: (claims 1-19) directed to figures 7.
Species II: (claim 20) is directed to figure 6.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  there are different species for different process that required different search strategy and different examination process.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Daniel, Garbriel (Reg. 60,892) on 07/08/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Thus, claims 1-19 are to be considered for the instant office action.

Specification
The disclosure is objected to because of the following informalities: the specification and the claim language of claims 1 and 10 recited “past patterns” which does not fully describe/define what “past patterns” and/or “pattern(s)” is/are. The applicant disclosure, the abstract, paragraphs [0005], [0014], [0059], [0064], are simply recited “past patterns” with given any example or equivalent means.
Appropriate correction is required.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
As per claim 1: 
line 17, replaces “predicting information and storing in the storage device” with -- providing the event prediction information and storing in the storage device --.
As per claim 10: 
line 5, after “determining a rating of one or more asserts of the” inserts – clustered --.
line 8, after “a numeric data” inserts -- clustered --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 10, recited the limitation “predict alarms and target event based on past patterns”, but the phrase “past patterns” is not fully described in the application specification i.e., the abstract, paragraphs [0005], [0014], [0059], [0064], are simply recited “past patterns” with given any example or equivalent means. Thus, there is unclear whether “data pattern(s)” or “layout/mask/circuit patterns”.
Examiner Notes: On July 11th, Examiner has conversation with Applicant’s representative to discuss about the phrase “past patterns”. Applicant’s representative mention that probably “history data”, however, that does not describe in the specification to similar “past patterns”. 
Moreover, claims 1 and 10, recited the limitations “converting a numeric data of the clustered plurality of assets to a natural language processing (NLP) domain”, but once data become “NLP domain”, the following steps “performing to predict” the event does not use “NLP domain”. Thus, the “NPL domain” does not involve in the process recited in claims 1 and 10. Hence, one of ordinary skill in the art would not able to use the “NLP domain” for the process in claims 1 and 10.
Claims 2-9 and 11-19 are also rejected under 35 U.S.C 112 second paragraph because are depended directly or indirectly from claims 1 and 10.

Prior Arts
Pourmohammad et at., (U.S. Pat. 10559180).
Pourmohammad is closest prior art to disclose a building management system includes one or more computer-readable storage media having a data structure, wherein the data structure comprises a plurality of vulnerabilities and a plurality of pairs, each of the plurality of pairs comprising one of a plurality of assets and one of the plurality of threat types, wherein each of the plurality of pairs is associated with one of the plurality of vulnerabilities and instructions. The instructions cause one or more processors to receive a threat, the threat comprising a particular threat type of the plurality of threat types, the threat indicating an incident affecting a risk value associated with a particular asset of the plurality of assets, identify a particular vulnerability of the data structure based on the particular threat type and the particular asset, and determine, based on the particular vulnerability and the threat, the risk value associated with the particular asset. The method is receiving threat events from one or more data sources indicating a potential threat to at least one of buildings, building equipment, people, or spaces within a building, each threat event including a description. For each threat event, the method includes determining whether the description for the threat event corresponds to one of multiple predefined threat categories, in response to determining the description corresponds to one of the predefined threat categories, generating a standardized threat object for the threat event using the corresponding predefined threat category, and in response to determining the description does not correspond to one of the predefined threat categories processing the description using a natural language processing engine to identify one of the predefined threat categories to be assigned to the threat event and generating a standardized threat object for the threat event using the predefined threat category identified by the natural language processing engine.
Smith et al., (U.S. 20030229410).
Smith teaches a metrology tool to measure a parameter of a semiconductor device includes a control element to select sites for measurement based on a pattern dependent model of a process with respect to the device. Problematic areas, within a chip or die and within a wafer, are identified that result from process variation. The variation is identified and characterized, and the location of each site is stored. The sites may be manually entered into a metrology tool or the method will automatically generate a measurement plan. Process variation and electrical impact are used to direct the measurement of within-die and wafer-level integrated circuit locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851